United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 28, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                           No. 02-30766
                         Summary Calendar


TING XUN ZHENG,

                                    Plaintiff-Appellant,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                    Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                        USDC No. 02-CV-525
                       --------------------

Before DAVIS, WIENER and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Ting Xun Zheng (“Zheng”), an excludable alien who is a

citizen of the People’s Republic of China, appeals the district

court’s denial of his 28 U.S.C. § 2241 petition in which he

challenged the right of the Immigration and Naturalization

Service to detain him indefinitely in light of the Supreme Court

decision in Zadvydas v. Davis, 533 U.S. 678 (2001).

     In Zadvydas, the Supreme Court set up a framework in which

a deportable alien could establish the unreasonableness of his

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-30766
                                -2-

continued detention and obtain his release, albeit supervised,

in a habeas corpus proceeding under 28 U.S.C. § 2241.   533 U.S.

at 701.   Zheng’s argument that Zadvydas should apply equally to

excludable aliens like himself is now foreclosed by this court’s

decision in Rios v. INS, ___ F.3d ___ (5th Cir. Jan. 28, 2003,

No. 02-40766), 2003 WL 734159 at *1.   Instead, this court’s

holding in Gisbert v. U.S. Atty. Gen., 988 F.2d 1437, 1440-47

(5th Cir.), amended by Gisbert v. U.S. Atty. Gen., 997 F.2d 1122

(5th Cir. 1993), that there are no time limits on the detention

of excluded aliens who have been denied entry, governs Zheng’s

petition.   See Rios, 2003 WL 734159 at *1.

     Zheng has also moved for the appointment of counsel.

In light of the foregoing, that motion is denied.

     JUDGMENT AFFIRMED; MOTION DENIED.